Opinion filed December 4, 2020




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-20-00235-CR
                                     ___________

          JOSEPH CLIFTON-HOY ANDERSON, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 22670B


                     MEMORANDUM OPINION
      Appellant entered into a plea agreement with the State. Pursuant to that plea
agreement, Appellant pleaded guilty to the state jail felony offense of evading
arrest—enhanced. The trial court assessed Appellant’s punishment, in accordance
with the terms of the plea agreement, at confinement in a state jail facility for
eighteen months. We dismiss the appeal.
      This court notified Appellant by letter that the trial court had certified that this
is a plea bargain case in which Appellant has no right of appeal. See TEX. R.
APP. P. 25.2(a)(2), (d); see also TEX. CODE CRIM. PROC. ANN. art. 44.02 (West
2018). We requested that Appellant respond and show grounds to continue the
appeal, but we have not received a response from Appellant.
      Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled on
before trial, (B) after getting the trial court’s permission to appeal, or (C) where the
specific appeal is expressly authorized by statute.” TEX. R. APP. P. 25.2(a)(2).
Subsections (A), (B), and (C) are not applicable here. We note that Rule 25.2 does
not permit a plea-bargaining defendant to appeal matters related to the voluntariness
of the plea bargain—unless the defendant has obtained the trial court’s permission
to appeal.   See Cooper v. State, 45 S.W.3d 77, 83 (Tex. Crim. App. 2001);
Carender v. State, 155 S.W.3d 929, 931 (Tex. App.—Dallas 2005, no pet.).
      The documents on file in this appeal reflect that Appellant entered into a plea
bargain, that his punishment was assessed in accordance with the plea bargain, and
that he waived his right of appeal. The trial court certified that Appellant has no
right of appeal. Both the plea agreement and the trial court’s certification were
signed by Appellant, Appellant’s trial counsel, and the judge of the trial court.
The documents on file in this court support the trial court’s certification.
See Dears v. State, 154 S.W.3d 610, 613–14 (Tex. Crim. App. 2005). Accordingly,




                                           2
we must dismiss this appeal without further action. TEX. R. APP. P. 25.2(d);
Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
        This appeal is dismissed.


                                                                   PER CURIAM


December 4, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.




                                                      3